Status of Claims
This Office Action is in response to the Examiner initiated Interview held on 12/1/2021.
Examiner notes Terminal disclaimer has been received.
Claims 1 has been amended by Examiner’s amendment below.
Claims 2 and 7-20 have been previously canceled or withdrawn.
Claim 5 is cancelled in view of amendment below
No claims have been added.
Claims 1, 3-4, and 6 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Forsythe (Reg. No. 47,569) on December 1, 2021.

Claim Amendments 
The following amendments should be made to the claims:
Claim 1 should be amended as follows: 


via a contactless payment terminal, receiving contactless payment data from a mobile device during a purchase transaction; and 
responsive to receiving the contactless payment data from the mobile device, communicating a token to the mobile device via the contactless payment terminal, the token being a data file indicating the mobile device is authorized to access a media presentation system to initiate playback of a specified number of content on the media presentation system, the specified number of content determined, at least in part, based on an amount of money spent during the purchase transaction via the contactless payment terminal;  the token comprising data enabling the mobile device to operate as a digital key; wherein the mobile device initiates a communication functionality that enables the mobile device to start a vehicle;
wherein, responsive to the mobile device establishing a communication link with the media presentation system, the media presentation system communicates to the mobile device a menu of available content from which a user selects content for presentation on the media presentation system, the menu indicating the specified number of content and the media presentation system configuring the menu to only allow the user to select up to the specified number of content for presentation on the media presentation system.

Claim 5 should be canceled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
Re: Claim Rejections - 35 USC § 103
Claims 1, 3-4, and 6 are allowed.  The following is an Examiner’s statement of reasons for allowance of the independent claim (Claim 1).

While Examiner maintains that aspects of the claim limitations are disclosed in the prior art, the Examiner finds that the claim limitations, as a whole, could not be rendered obvious short of hindsight bias.

The closest prior art of record include:

 Non-Patent Literature, “HIBS-KSharing: Hierarchical Identity-Based Signature Key Sharing for Automotive” to Wei et al (hereinafter, “Wei”), disclosing a digital key solution for vehicle rentals, where the keys are provisioned via NFC technology (See abstract of Wei in further view of bullet 1 of page 16315 of Wei) and may be revoked (abstract). However, Wei fails to particularly disclose any elements of transaction data being passed in a contactless manner despite disclosing NFC provisioning for vehicle access, and also fails to disclose any particular features accessible to vehicle access in any specified manner beyond unlocking and starting the vehicle.


United States Application Publication No.  US-20160217462-A1 to Gaur (“Gaur”), disclosing : A system(Fig. 1, POS system 133), comprising:

A processor programmed to initiate executable instructions comprising (¶30 of Gaur): 

via a contactless payment terminal1, receiving contactless (NFC) payment data from a mobile device during a purchase transaction (Fig. 1, 140, ¶19, “mobile device”) (Fig. 1, ref 138, “NFC READ/CNTRL”, ¶20, NFC reader);(¶20 of Gaur discloses NFC reader receiving payment account information);(¶¶3, 18 of Gaur discloses that the POS system is for transactions);(i.e., purchase transactions include receiving the payment data)
 
and responsive to receiving the contactless payment data from the mobile device, communicating (Fig. 1, 134), a token2 to the mobile device via the contactless payment terminal, (¶19 of Gaur. Examiner understands the Token ID of Gaur to also be a token as defined by applicant in view of definition of a token provided in applicant specification, noted in footnote below.)

(¶20 in view of ¶¶19, 22 of Gaur discloses “transaction-specific” (¶19) token IDs (i.e., tokens) sent (i.e., communicated), using a processor 136, further understood to be sent via the 

[the token configured to be processed by the mobile device to initiate a particular communication functionality by the mobile device] (Fig. 3 in view of ¶35 of Gaur discloses the Token ID (i.e., the token) is configured to be processed by the mobile device to initiate a particular Token Request ID functionality 324, i.e., to receive token 326 (i.e., a second token) from an account management server 306.)

However, Gaur fails to disclose any aspects pertaining to the mobile device being authorized to access a media presentation system to initiate playback of a specified number of content on the media presentation system, the specified number of content determined, at least in part, based on an amount of money spent during the purchase transaction via the contactless payment terminal; wherein, responsive to the mobile device establishing a communication link with the media presentation system, the media presentation system communicates to the mobile device a menu of available content from which a user selects content for presentation on the media presentation system, the menu indicating the specified number of content and the media presentation system configuring the menu to only allow the user to select up to the specified number of content for presentation on the media presentation system.

United States Application Publication No.  US-20160001720-A1 to Vagdama (Vagdama), disclosing rental features being activated or deactivated wirelessly via a mobile device (¶¶19-22), based on initial features / set of services (¶30), where the services include audio/video entertainment (¶¶37-38). Vagdama also discloses another embodiment where NFC communications of a mobile device may allow for reconfiguring selected rental features (¶¶69-77). However, Vagdama fails to disclose a token comprising data enabling the mobile device to operate as a digital key; and the mobile device initiates a communication functionality that enables the mobile device to start a vehicle.

United States Application Publication No.  US-20200359059-A1 to Zhang (“Zhang”), disclosing that mobile entertainment systems (Fig. 1, 115, e.g., a car/vehicle entertainment system, at least ¶¶16-17) may send entertainment information to the smartphone (¶39 in view of Fig. 4, 408) for playback reasons. However, Zhang fails to disclose a specified number of content determined, at least in part, based on an amount of money spent during the purchase transaction via the contactless payment terminal; wherein, responsive to the mobile device establishing a communication link with the media presentation system, the media presentation system communicates to the mobile device a menu of available content from which a user selects content for presentation on the media presentation system, the menu indicating the specified number of content and the media presentation system configuring the menu to only allow the user to select up to the specified number of content for presentation on the media presentation system, and further fails to disclose a mobile device provisioned with a token to start a vehicle.

United States Patent Publication No.  US-9578157-B1 to Cansino (“Cansino”), disclosing a method for resuming playback content in a vehicle-entertainment-system (title), where Entertainment information from in-vehicle network (for infotainment center) is communicated to mobile device to see information such as score, etc (Fig. 24). Col 10 of Cansino also discloses guide data sent to mobile device to display available content for infotainment center, the entertainment also including pay-per-view content. (i.e., implies a number of content if pre-paid, and further implies its ability to be selected from mobile device, per nature of generic electronic TV guides). Cansino fails to particularly disclose a contactless payment terminal, receiving contactless payment data from a mobile device during a purchase transaction; and responsive to receiving the contactless payment data from the mobile device, communicating a token to the mobile device via the contactless payment terminal, the token being a data file indicating the mobile device is authorized to access a media presentation system

United States Patent Publication No. US-6974076-B1 to Siegel, disclosing ‘pay per play’ credits (abstract) for entertainment content (music), where the remaining number of credits are displayed in an interface (claims 6 and 39).


In summary, there is no evidence that one of ordinary skill in the art would be motivated to modify the teachings of the prior art applied herein, or in prior Final-Office action, in order to arrive at the method claimed by applicant, in view of the amendments to the claim (above). Specifically, in the context of the claims, the combination of “the token being a data file indicating the mobile device is authorized to access a media presentation system to initiate playback of a specified number of content on the media presentation system, the specified number of content determined, at least in part, based on an amount of money spent during the purchase transaction via the contactless payment terminal” and “the token comprising data enabling the mobile device to operate as a digital key; wherein the mobile device initiates a communication functionality that enables the mobile device to start a vehicle” appear to be nonobvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Application Publication No.  US-20160063459-A1 to Li (“Li”), disclosing mobile payments in vehicle through a vehicle infotainment system (title in view of abstract and claim 1).

United States Application Publication No.  US-20180091930-A1 to Jeffries (“Jeffries”), disclosing using a mobile identifier transmitted via NFC for rental purposes (¶17). ¶73 of Jeffries also discloses that smartphones may be paired to entertainment systems, where entertainment systems are used for presenting content (¶¶3-4).

United States Application Publication No.  US-20160140649-A1 to Kleve (“Kleve”), disclosing methods and systems for automated rental dispersal/return (title), where Fig. 5, 511 – 521 of Kleve discloses receiving of a virtual key in response to successful processing of rental prepayment. (See also ¶¶64-66 of Kleve disclosing aspects of virtual code for vehicle access). ¶3of Kleve discloses it is known that self-service kiosks are used to submit rentals, and discloses in ¶7 that they may be used to dispense vehicle activation devices. At least ¶¶116, 132 discloses kiosks of Kleve may have short range wireless connectivity to connect a user phone (See also ¶112 of Kleve disclosing NFC as an example of short-range), and further states (¶¶116-118) that a kiosk is capable of reserve and obtain a vehicle all in one step (¶117), where it may include short range communication with a phone (¶118) and submission of credit card information (¶118) to complete the reservation. Despite it being arguably rendered obvious that the kiosk could accept payment via NFC to provision digital keys, Examiner still fails to see Kleve explicitly disclosing the kiosk dispensing the virtual keys in response to the payment data, and instead provides two different/distinct embodiments.

United States Patent Publication No.  US-11042816-B2 to Zaid (“Zaid”), disclosing in Col 2, lines 40 – 623:
 a vehicle access control service/platform (title), wherein payment data is inextricably linked to personally identifying information per car-sharing payment schemes (Col 1, lines 25 – 37 of Zaid), wherein vehicles are equipped with NFC readers to read ID codes (i.e., personally identifying information) on a personal device (e.g., smartphone, see Col 4, lines 1 - 29). 
After the NFC reader / vehicle network transmits the identifying information from phone, the device owner is authorized via back-end system to use the vehicle, resultantly enabling vehicle access/features (e.g., start car / unlock car, Col 7, lines 48-51), and after swiping NFC reader again, triggers billing automatically in the back end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday, 9:30AM-6:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M./Examiner, Art Unit 3695  


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        December 14, 2021 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶18 of Applicant Specification defines a contactless payment terminal as: “a system that is used to wirelessly communicate with a mobile device to receive from the mobile device contactless payment data for a contactless payment…”
        
        2 ¶14 of Applicant specification defines a token as: “a functional data structure … configured to be communicated to a mobile device via  a contactless payment terminal and processed by the mobile device to initiate at least one communication functionality by the mobile device”
        3 In further view of subsequent citations